         Case 4:19-cv-00004-CDL Document 20 Filed 05/24/19 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                   COLUMBUS DIVISION

 JIMMY SCOTT,                                      *

                      Plaintiff,                   *
 v.                                                    Case No. 4:19-CV-00004-CDL
                                                   *
 PIEDMONT COLUMBUS REGIONAL
 HOSPITAL,                                         *

                   Defendant.                      *
 ___________________________________

                                      JUDGMENT

       Pursuant to this Court’s Order dated May 23, 2019, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case. Plaintiff shall recover nothing of Defendant.

       This 24th day of May, 2019.

                                           David W. Bunt, Clerk


                                           s/ Elizabeth S. Long, Deputy Clerk
